EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of June 3, 2013 by and between Reading
International, Inc., a Nevada corporation, (the “Company”), and James J. Cotter,
Jr. (the “Executive”).

1.        Term of Employment

Subject to the provisions of Section 10 below, the Company shall employ the
Executive, and the Executive shall serve the Company in the capacity of
President for a term commencing as of June 3, 2013 and ending that date which is
twelve (12) months after either party provides the other party with written
notice of termination (the “Term of Employment”).

2.        Duties

During the Term of Employment, the Executive will serve as the Company’s
President and will report directly to the Chief Executive Officer.   The
Executive shall devote substantially all of his business time to the Company and
shall perform such duties, consistent with his status as President of the
Company, as he may be assigned from time to time by the Chief Executive
Officer. 

3.        Compensation

During the Term of Employment, the Company shall pay to the Executive as
compensation for the performance of his duties and obligations hereunder a
salary at the rate of $335,000 per annum during each year of the term of this
Agreement.  Such salary shall be paid in accordance with the Company’s standard
payment practices. 

4.        Expenses and Other Benefits

All travel, entertainment and other reasonable business expenses incident to the
rendering of services by the Executive hereunder will be promptly paid or
reimbursed by the Company subject to submission by the Executive in accordance
with the Company’s policies in effect from time to time.  The Executive shall be
entitled to a vehicle allowance of $15,000, per annum.

The Executive shall be entitled during the Term of Employment to participate in
employee benefit and welfare plans and programs of the Company including,
without any limitation, any key man or executive long term disability insurance
and employee stock option plans to the extent that any other senior executives
or officers of the Company or its subsidiaries are eligible to participate and
subject to the provisions, rules, regulations, and laws applicable thereto. The
Executive shall immediately be granted 100,000 employee stock options, which
options shall vest annually over a five (5) year period.

5.        Death or Disability

This Agreement shall be terminated by the death of the Executive and also may be
terminated by the Board of Directors of the Company if the Executive shall be
rendered incapable by illness or any physical or mental disability
(individually, a “disability”) from substantially complying with the terms,
conditions and provisions to be observed and performed on his part for a
continuous period in excess of three (3) months or ninety (90) days in the
aggregate during any twelve (12) months during the Term of Employment. 

6.        Disclosure of Information; Inventions and Discoveries

The Executive shall promptly disclose to the Company all processes, trademarks,
inventions, improvements, discoveries and other information (collectively,
“developments”) directly related to the business of the Company conceived,
developed or acquired by him alone or with others during the Term



--------------------------------------------------------------------------------

 

of Employment by the Company, whether or not during regular working hours or
through the use of material or facilities of the Company.  All such developments
shall be the sole and exclusive property of the Company, and upon request the
Executive shall deliver to the Company all drawings, sketches, models and other
data and records relating to such development.  In the event any such
development shall be deemed by the Company to be patentable, the Executive
shall, at the expense of the Company, assist the Company in obtaining a patent
or patents thereon and execute all documents and do all other things necessary
or proper to obtain letters patent and invest the Company with full title
thereto.

7.        Non-Competition

The Company and the Executive agree that the services rendered by the Executive
hereunder are unique and irreplaceable.  During his employment by the Company,
the Executive shall not provide any type of services to any business that in the
reasonable judgment of the Company is, or as a result of the Executive’s
engagement or participation would become, directly competitive with any aspect
of the business of the Company. 

8.        Non-Disclosure

The Executive will not at any time after the date of this Employment Agreement
divulge, furnish or make accessible to anyone (otherwise than in the regular
course of business of the Company) any knowledge or information with respect to
confidential matters of the Company, except to the extent such disclosure is (a)
in the performance of his duties under this Agreement, (b) required by
applicable law, (c) authorized in writing by the Company, or (d) when required
to do so by legal process, that requires him to divulge, disclose or make
accessible such information.

9.        Remedies

The Company may pursue any appropriate legal, equitable or other remedy,
including injunctive relief, in respect of any failure by the Executive to
comply with the provisions of Sections 6, 7 or 8 hereof, it being acknowledged
by the Executive that the remedy at law for any such failure would be
inadequate. 

10.      Termination

            This Agreement and the Executive’s employment with the Company may
be terminated by the Board of Directors of the Company (i) in the event of the
Executive’s fraud, embezzlement or any other illegal act committed intentionally
by Executive in connection with Executive’s duties as an executive of the
Company which causes or may reasonably be expected to cause substantial economic
injury to the Company or (ii) upon thirty  (30) days’ notice to the Executive if
the Executive shall be in material breach of any material provision of this
Employment Agreement other than as provided in clause (i) above and shall have
failed to cure such breach during such thirty (30) day period (the events in (i)
and (ii) shall constitute “Cause”).  Any such notice to the Executive shall
specify with particularity the reason for termination or proposed
termination.  In the event of termination under this Section 10 or under Section
5 (except as provided therein), the Company’s unaccrued obligations under this
Agreement shall cease and the Executive shall forfeit all right to receive any
unaccrued compensation or benefits hereunder but shall have the right to
reimbursement of expenses already incurred.  If the Company terminates Executive
without Cause, the Executive shall be entitled to compensation and benefits
which he was receiving for a period of twelve months from such notice of
termination.  Notwithstanding any termination of the Agreement pursuant to this
Section 10 or by reason of disability under Section 5, the Executive, in
consideration of his employment hereunder to the date of such termination, shall
remain bound by the provisions of Sections 6, 7 and 8 (unless this Agreement is
terminated on account of the breach hereof by the Company) of this Agreement. 





--------------------------------------------------------------------------------

 

 

            In the event of any termination, the Executive shall not be required
to seek other employment to mitigate damages, and any income earned by the

Executive from other employment or self-employment shall not be offset against
any obligations of the Company to the Executive under this Agreement. The
Company's obligations hereunder and the Executive's rights to payment shall not
be subject to any right of set-off, counterclaim or other deduction by the
Company not in the nature of customary withholding, other than in any judicial
proceeding or arbitration.

11.      Resignation

In the event that the Executive’s services hereunder are terminated under
Section 5 or 10 of this Agreement (except by death), the Executive agrees that
he will deliver his written resignation to the Board of Directors, such
resignation to become effective immediately.

12.      Data

Upon expiration of the Term of Employment or termination pursuant to Section 5
or 10 hereof, the Executive or his personal representative shall promptly
deliver to the Company all books, memoranda, plans, records and written data of
every kind relating to the business and affairs of the Company which are then in
his possession on account of his employment hereunder, but excluding all such
materials in the Executive’s possession which are personal and not property of
the Company or which he holds on account of his past or current status as a
director or shareholder of the Company.

13.      Arbitration

Any dispute or controversy arising under this Agreement or relating to its
interpretation or the breach hereof, including the arbitrability of any such
dispute or controversy, shall be determined and settled by arbitration in Los
Angeles, California pursuant to the Rules then obtaining of the American
Arbitration Association.  Any award rendered herein shall be final and binding
on each and all of the parties, and judgment may be entered thereon in any court
of competent jurisdiction.

14.      Waiver of Breach

Any waiver of any breach of this Employment Agreement shall not be construed to
be a continuing waiver or consent to any subsequent breach on the part either of
the Executive or of the Company.

15.      Assignment

Neither party hereto may assign his or its rights or delegate his or its duties
under this Employment Agreement without the prior written consent of the other
party; provided, however, that this Agreement shall inure to the benefit of and
be binding upon the successors and assignees of the Company, upon (a) a sale of
all or substantially all of the Company’s assets, or upon merger or
consolidation of the Company with or into any other corporation, and (b) upon
delivery on the effective day of such sale, merger or consolidation to the
Executive of a binding instrument of assumption by such successors and assigns
of the rights and liabilities of the Company under this Agreement, provided,
however, that no such assignment or transfer will relieve the Company from its
payment obligations hereunder in the event the transferee or assignee fails to
timely discharge them.  No rights or obligations of the Executive under this
Agreement may be assigned or transferred other than his rights to compensation
and benefits, which may be transferred by will or operation of law or as
otherwise specifically provided or permitted hereunder or under the terms of any
applicable employee benefit plan.





--------------------------------------------------------------------------------

 

16.      Notices

Any notice required or desired to be given hereunder shall be in writing and
shall be deemed sufficiently given when delivered or 3 days after mailing in
United States certified or registered mail, postage prepaid, to the party for
whom intended at the following address:

The Company:

Reading International, Inc.

6100 Center Drive, Suite 900

Los Angeles, CA 90045

The Executive:

 

James J. Cotter, Jr.

Reading International, Inc.

6100 Center Drive, Suite 900

Los Angeles, CA 90045

 

or to such other address as either party may from time to time designate by like
notice to the other.

17.      General

The terms and provisions of this Agreement shall constitute the entire agreement
by the Company and the Executive with respect to the subject matter hereof, and
shall supersede any and all prior agreements or understandings between the
Executive and the Company, whether written or oral.  This Agreement may be
amended or modified only by a written instrument executed by the Executive and
the Company, and any such amendment or modification or any termination of this
Agreement shall become effective only after written approval thereof has been
received by the Executive.  This Agreement shall be governed by and construed in
accordance with California law.  In the event that any terms or provisions of
this Agreement shall be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining terms and provisions hereof.  In the event of any judicial, arbitral
or other proceeding between the parties hereto with respect to the subject
matter hereof, the prevailing party shall be entitled, in addition to all other
relief, to reasonable attorneys’ fees and expenses and court costs.

18.      Indemnification

The Company shall indemnify the Executive to the fullest extent permitted by law
in effect as of the date hereof, or as hereafter amended, against all costs,
expenses, liabilities and losses (including, without limitation, attorneys'
fees, judgments, fines, penalties, and amounts paid in settlement) reasonably
incurred by the Executive in connection with a Proceeding. For the purposes of
this section, a "Proceeding" shall mean any action, suit or proceeding, whether
civil, criminal, administrative or investigative, in which the Executive is
made, or is threatened to be made, a party to, or a witness in, such action,
suit or proceeding by reason of the fact that he is or was an officer, director
or employee of the Company or is or was serving as an officer, director, member,
employee, trustee or agent of any other entity at the request of the Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 





--------------------------------------------------------------------------------

 

READING INTERNATIONAL, INC.

By: /s/ James J. Cotter, Sr.

James J. Cotter, Sr.

 

 

AGREED TO AND ACCEPTED:

By: /s/ James J. Cotter, Jr. 

James J. Cotter, Jr.

 



--------------------------------------------------------------------------------